Emmaus Holdings, Inc. S-1/A Exhibit 4.11 THIS CONVERTIBLE PROMISSORY NOTE AND THE SECURITIES INTO WHICH IT MAY BE CONVERTED HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”). NO SALE OR DISPOSITION MAY BE AFFECTED EXCEPT IN COMPLIANCE WITH RULE EMMAUS HOLDINGS, INC. Convertible Promissory Note (Cash Interest) (1 Year) Principal Amount: $ Loan Date: FOR VALUE RECEIVED, Emmaus Holdings, Inc., a Delaware corporation, located at 20725 S. Western Ave., Suite 136, Torrance, CA 90501 (“Borrower”) agrees to pay to (“Lender”), the sum of $ U.S. Dollars (“Principal Amount”), together with accrued interest thereon at the rate of eight percent (8%) per annum, under the following terms and conditions of this Convertible Promissory Note (“Note”). 1.Terms of Repayment (Balloon Payment):From the Loan Date and continuing thereafter until the one (1) year anniversary of the Loan Date, the interest shall accrue at eight percent (8%) simple interest of the Loan Amount, as set forth in Attachment 1 hereto. Lender shall have the right to convert the loan amount plus the accrued interest to common stocks at the stock price of $3.60 within 1 year.The entire unpaid principal and any accrued interest shall become immediately due and payable upon 1 year of the Loan Date. 2.Prepayment:This Note may be prepaid in whole or in part at any time without premium or penalty. All prepayments shall be first be applied to interest, and then to outstanding principal payments in order of their maturity. 3.Place of Payment:All payments due under this note shall be sent to the Lender’s address, as noted in Attachment 1 hereto, or at such other place as the holder of this Note may designate in writing in the future. 4.Conversion Option:At any time during the one year term of this Note, Lender shall, by giving written Notice of Conversion to the Borrower in the form attached hereto as Exhibit A, have the right to convert the Principal Amount to shares of Common Stock of Borrower (the “Shares”) at the Conversion Price of $3.60 per share. Upon conversion of this Note, Lender shall be subject to all requirements and transfer restrictions that Borrower may then have in effect with respect to the Shares and purchasers of
